     1         BRADFORD R. JERBIC
               City Attorney
     2         Nevada Bar No. 1056
               By: PHILIP R. BYRNES
     3         Senior Litigation Counsel
               Nevada Bar No. 166
     4         By: JEFFRY M. DOROCAK
               Deputy City Attorney
     5         Nevada Bar No. 13109
               495 South Main Street, Sixth Floor
     6         Las Vegas, NV 89101
               (702) 229-6629 (office)
     7         (702) 386-1749 (fax)
               Email: pbyrnes@lasvegasnevada.gov
     8         Email: jdorocak@lasvegasnevada.gov
               Attorneys for CITY OF LAS VEGAS
     9          and LAS VEGAS CITY COUNCIL

   10                                         UNITED STATES DISTRICT COURT

   11                                                 DISTRICT OF NEVADA

   12            NEVADA RESTAURANT SERVICES,
                 INC., dba DOTTY'S,
   13
                                         Plaintiff,
   14
                            vs.
   15                                                               CASE NO. 2:15-cv-2240-GMN-GWF
                 THE CITY OF LAS VEGAS, a Municipal
   16            Corporation, THE CITY COUNCIL OF LAS
                 VEGAS, and Does I through X,
   17
                                         Defendants.
   18

   19                             STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                (FIRST REQUEST)
   20

   21                      IT IS HEREBY STIPULATED AND AGREED by the parties, through their respective

   22          counsel, that the time for Defendants CITY OF LAS VEGAS and LAS VEGAS CITY

   23          COUNCIL to respond to Plaintiff's Motion for Attorney's Fees and Costs and Bill of Costs be

   24          ....

   25          ....

   26          ....

   27          ....

   28          ....


  Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629
     1         extended from March 29, 2019, to April 12, 2019, to allow counsel for Defendants to prepare

     2         such responses. This is the first request for an extension of time in this matter.

     3         DATED this 27th day of March, 2019.                DATED this 27th day of March, 2019.
     4         KEMP, JONES & COULTHARD, LLP                       BRADFORD R. JERBIC
                                                                  City Attorney
     5

     6         By:         /s/ J. Randall Jones                   By:     /s/ Philip R. Byrnes
                           J. RANDALL JONES, ESQ.                         PHILIP R. BYRNES
     7                     Nevada Bar No. 1927                            Senior Litigation Counsel
                           MONA KAVEH, ESQ.                               Nevada Bar No. 166
     8                     Nevada Bar No. 11825                           JEFFRY M. DOROCAK
                           3800 Howard Hughes Parkway,                    Deputy City Attorney
     9                     17th Floor                                     Nevada Bar No. 13109
                           Las Vegas, NV 89169                            495 South Main Street, Sixth Floor
   10                      Attorneys for Plaintiffs                       Las Vegas, NV 89101
                                                                          Attorneys for CITY OF LAS VEGAS
   11                                                                     and LAS VEGAS CITY COUNCIL
   12

   13                                                             IT IS SO ORDERED.
   14                                                             Dated this _____
                                                                              28 day of March, 2019.

   15

   16                                                             ______________________________________
                                                                  Gloria M. Navarro, Chief Judge
   17                                                             UNITED STATES DISTRICT COURT
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

  Las Vegas City Attorney
495 S. Main Street, 6th Floor
 Las Vegas, Nevada 89101
       702-229-6629
